Murray sued Nichols to recover $295.05 alleged to be due for goods, wares, and merchandise sold and delivered as per verified open account attached to and made a part of the petition. The plaintiff recovered judgment by default.
There is no statement of facts, but the judgment upon its face affirmatively shown that it was based solely upon and supported in evidence only by the account does not disclose the petition. The account does not disclose any item of the articles alleged to have been sold. The first item is typical of the rest. It reads: "June 21, 1923, 241 50.52." This account is insufficient as a verified open account, which proves itself under the statute and will not of itself support the default judgment under the following decisions: Wall  Carr v. J. M. Radford Groc. co. (Tex.Civ.App.) 176 S.W. 785; Tankersley v. Martin-Reo Sales Co. (Tex.Civ.App.) 242 S.W. 328; Watson Co. y. Bleeker (Tex.Civ.App.)269 S.W. 147; A. Harris  Co. v. Grinnell Willis  Co. (Tex.Civ.App.) 187 S.W. 753; Brin v. Wachusetts Shirt Co. (Tex.Civ.App.)43 S.W. 295.
Reversed and remanded.